
	

114 HR 3714 : Small Agriculture Producer Size Standards Improvements Act of 2015
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3714
		IN THE SENATE OF THE UNITED STATES
		April 20, 2016Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to allow the Small Business Administration to establish size
			 standards for small agricultural enterprises using the same process for
			 establishing size standards for small business concerns, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Small Agriculture Producer Size Standards Improvements Act of 2015. 2.Amendment to definition of agricultural enterprisesParagraph (1) of section 18(b) of the Small Business Act (15 U.S.C. 647(b)(1)) is amended by striking businesses and inserting small business concerns.
 3.Equal treatment of small farmsParagraph (1) of section 3(a) of the Small Business Act (15 U.S.C. 632(a)(1)) is amended by striking operation: Provided, and all that follows through the period at the end and inserting operation..
		4.Updated size standards
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator of the Small Business Administration shall, by rule, establish size standards in accordance with section 3 of the Small Business Act (15 U.S.C. 632) for agricultural enterprises (as such term is defined in section 18(b)(1) of such Act).
 (b)ReviewSize standards established under subsection (a) are subject to the rolling review procedures established under section 1344(a) of the Small Business Jobs Act of 2010 (15 U.S.C. 632 note).
			
	Passed the House of Representatives April 19, 2016.Karen L. Haas,Clerk
